[Cite as State v. Craig, 2018-Ohio-1987.]


                                        COURT OF APPEALS
                                      LICKING COUNTY, OHIO
                                    FIFTH APPELLATE DISTRICT

STATE OF OHIO                                     JUDGES:
                                                  Hon. William B. Hoffman, P.J.
        Plaintiff-Appellee                        Hon. Patricia A. Delaney, J.
                                                  Hon. Craig R. Baldwin, J.
-vs-
                                                  Case No. 17-CA-61
JEFFREY W. CRAIG

        Defendant-Appellant                       OPINION




CHARACTER OF PROCEEDING:                       Licking County Court of Common Pleas,
                                               Case No. 17 CR 006


JUDGMENT:                                      Affirmed


DATE OF JUDGMENT ENTRY:                         May 17, 2018


APPEARANCES:


For Plaintiff-Appellee                         For Defendant-Appellant


NATHANIEL H. HURST                             MARK J. MILLER
Assistant Prosecuting Attorney                 555 City Park Avenue
20 North Second Street, 4th Floor              Columbus, Ohio 43215
Newark, Ohio 43055
Licking County, Case No. 17-CA-61                                                           2

Hoffman, P.J.




       {¶1}   Appellant Jeffrey W. Craig appeals the judgment entered by the Licking

County Common Pleas Court convicting him of failure to comply with the order or signal

of a police officer (R.C. 2921.331(B),(C)(5)(a)(ii)), a third degree felony, and sentencing

him to three years incarceration. Appellee is the state of Ohio.

                           STATEMENT OF THE FACTS AND CASE

       {¶2}   At 1:38 a.m. on January 11, 2017, Officer David Lemmert of the Westerville

Police Department observed a silver Dodge Stratus, license plate number GZG5570, run

a red light. Officer Lemmert attempted to stop the vehicle by activating his lights and

“whooping” his siren a few times. The driver refused to stop. At one point the officer was

able to put the beam of his spotlight on the driver’s side of the vehicle to observe the side

profile of the driver, and the driver’s face reflected in the side view mirror. When the

vehicle entered the westbound ramp to I-270, the officer terminated the pursuit.

       {¶3}   Officer Lemmert discovered the vehicle was registered to Stephanie Palmer

in Obetz, Ohio. Because the driver he observed was male, he checked for other persons

living at the same address through the Ohio Law Enforcement Gateway Database

(OHLEG) and discovered Appellant lived at the same address as Palmer. Upon viewing

a photograph of Appellant in OHLEG, he identified Appellant as the driver of the Dodge

Stratus. Appellant was charged with a misdemeanor count of failure to comply with the

order or signal of a police officer in Franklin County, to which he entered a plea of guilty.

       {¶4}   At 2:54 a.m. that same morning, January 11, 2017, Sgt. Joshua McGeorge

of the Pataskala Police Department was stationary at the intersection of Headleys Mill
Licking County, Case No. 17-CA-61                                                         3


Road and State Route 310 in Licking County, Ohio. He observed a silver Dodge Stratus,

license plate number GZG5570 run a red light. The vehicle turned right on Broad Street

from the left lane. Sgt. McGeorge activated his lights and siren, but the vehicle failed to

stop, accelerating to 67-70 miles per hour in a 45 mile per hour zone. The pursuit

continued through Licking County and into Franklin County, where Appellant turned

several times before entering Interstate 70 westbound. Appellant exited the interstate

and turned on to Campbell Avenue, heading west. During the pursuit Sgt. McGeorge

observed the Dodge Stratus commit multiple traffic violations in addition to speeding.

Road conditions were becoming icy, and Sgt. McGeorge slid through an intersection. He

observed Appellant slide and strike a retaining wall. He terminated the pursuit because

of road conditions.

       {¶5}   Officer Michael McClellan of the Pataskala Police Department aided in the

pursuit. Due to worsening road conditions he dropped back out of concern for his safety

and that of his dog who was with him in the cruiser. He eventually saw Appellant come

out of Campbell Road “blacked out,” meaning Appellant did not have his headlights or

taillights on. Appellant nearly collided with McClellan’s cruiser. McClellan was able to

see the driver of the vehicle. The Pataskala officers eventually identified Appellant as the

driver of the vehicle, and then discovered Appellant’s license was suspended and he was

wanted on an outstanding warrant.

       {¶6}   Appellant was indicted by the Licking County Grand Jury with one count of

failure to comply with the order or signal of a police officer in violation of R.C.

2921.331(B),(C)(5)(a)(ii), a felony of the third degree. The case proceeded to jury trial in

the Licking County Common Pleas Court. Appellant was convicted as charged and
Licking County, Case No. 17-CA-61                                                     4


sentenced to three years incarceration.        He was further sentenced to one year

incarceration for violating post-release control, to be served consecutively.

       {¶7}   It is from the July 12, 2017 judgment of conviction and sentence Appellant

prosecutes his appeal, assigning as error:




              “I. THE VERDICT FORMS USED TO CONVICT THE APPELLANT

       OF A FELONY FAILURE TO COMPLY WERE INSUFFICIENT AS A

       MATTER OF LAW.

              “II. THE TRIAL COURT ERRED IN DENYING THE APPELLANT’S

       MOTION TO DISMISS THE STATE’S FELONY FAILURE TO COMPLY

       CHARGE AGAINST THE APPELLANT PURSUANT TO THE DOUBLE

       JEOPARDY CLAUSE OF THE FIFTH AMENDMENT TO THE UNITED

       STATES CONSTITUTION AND ARTICLE I, SECTION 10 OF THE OHIO

       CONSTITUTION.

              “III.   THE TRIAL COURT ABUSED ITS DISCRETION BY

       ALLOWING THE STATE TO INTRODUCE EVIDENCE OF THE

       APPELLANT’S PRIOR CONVICTION IN FRANKLIN COUNTY OF A

       MISDEMEANOR FAILURE TO COMPLY.

              “IV. THE TRIAL COURT ACTED UNREASONABLY BY ALLOWING

       THE STATE TO INTRODUCE EVIDENCE THAT THE APPELLANT HAD A

       SUSPENDED DRIVER’S LICENSE AND OUTSTANDING WARRANT.
Licking County, Case No. 17-CA-61                                                         5


              “V.   THE TRIAL COURT’S CUMULATIVE ERRORS DEPRIVED

       THE APPELLANT OF A FAIR TRIAL EVEN IF ONE ERROR ALONE DID

       NOT RISE TO THE REQUISITE LEVEL OF REVERSIBLE ERROR.

              “VI. THE TRIAL COURT ABUSED ITS DISCRETION BY DENYING

       THE APPELLANT’S MOTION FOR LEAVE TO FILE A MOTION TO

       SUPPRESS           OFFICER          MCCLELLAN’S            OUT-OF-COURT

       IDENTIFICATION OF THE APPELLANT AS THE SUSPECT IN

       QUESTION.

              “VII. THE TRIAL COURT ERRED BY IMPOSING CONSECUTIVE

       SENTENCES ON THE APPELLANT WITHOUT MAKING CERTAIN

       REQUISITE FINDINGS IN ACCORDANCE WITH R.C. 2929.14.”




                                                I.

       {¶8}   In his first assignment of error, Appellant argues the verdict forms are

insufficient to convict him of a third degree felony, relying on State v. McDonald, 137 Ohio

St. 3d 517, 1 N.E.3d 374, 2013-Ohio-5042.

       {¶9}   R.C. 2921.331 sets forth a range of violations of varying degrees for failure

to comply with the order or signal of a police officer, from a first degree misdemeanor to

a third degree felony. The statute provides in pertinent part:
Licking County, Case No. 17-CA-61                                                              6


                 (A) No person shall fail to comply with any lawful order or direction

      of any police officer invested with authority to direct, control, or regulate

      traffic.

                 (B) No person shall operate a motor vehicle so as willfully to elude or

      flee a police officer after receiving a visible or audible signal from a police

      officer to bring the person's motor vehicle to a stop.

                 (C)(1) Whoever violates this section is guilty of failure to comply with

      an order or signal of a police officer.

                 (2) A violation of division (A) of this section is a misdemeanor of the

      first degree.

                 (3) Except as provided in divisions (C)(4) and (5) of this section, a

      violation of division (B) of this section is a misdemeanor of the first degree.

                 ***

                 (5)(a) A violation of division (B) of this section is a felony of the third

      degree if the jury or judge as trier of fact finds any of the following by proof

      beyond a reasonable doubt:

                 ***

                 (ii) The operation of the motor vehicle by the offender caused a

      substantial risk of serious physical harm to persons or property.




      {¶10} Generally, the statutory definition of an offense need not be included on the

verdict form.     State v. Martin, 2nd Dist. Montgomery No. 22744, 2009-Ohio-5303, ¶8.

R.C. 2945.75 contains an exception to this rule:
Licking County, Case No. 17-CA-61                                                          7




              (A) When the presence of one or more additional elements makes

       an offense one of more serious degree:

              (2) A guilty verdict shall state either the degree of the offense of

       which the offender is found guilty, or that such additional element or

       elements are present. Otherwise, a guilty verdict constitutes a finding of

       guilty of the least degree of the offense charged.




       {¶11} Therefore, a verdict form signed by a jury must include either the degree of

the offense or a statement an aggravating element has been found to justify convicting a

defendant of a greater degree of a criminal offense. State v. Pelfrey, 112 Ohio St. 3d

422, 860 N.E.2d 735, 2007-Ohio-256, ¶14. The verdict form itself is the only relevant

thing to consider in determining whether the dictates of R.C. 2945.75 have been followed.

Id. If the verdict form fails to include the degree of the offense or a statement the

aggravating element has been found, the defendant can only be convicted of the least

degree of the offense. Id. at ¶13.

       {¶12} In McDonald, supra, the verdict form stated the jury found the defendant

guilty of “Failure to Comply with Order or Signal of Police Officer And Caused A

Substantial Risk of Serious Physical Harm to Persons or Property.” The court noted

“failure to comply with an order or signal of a police officer” is the name of a violation of

either R.C. 2921.331(A) – a general failure to comply with the order of an officer – or R.C.

2921.331(B) – willful flight from a police officer. 2013-Ohio-5042, ¶20. Only a violation
Licking County, Case No. 17-CA-61                                                            8


of subsection (B) can be the basis of an enhancement pursuant to R.C.

2921.331(C)(5)(a)(ii) for creating a substantial risk of injury or damage to property. Id.

          {¶13} The only path to a felony conviction under the statute is through a conviction

of R.C. 2921.331(B). Id. at ¶22. Without the element of willful elusion or flight, there can

be no felony conviction, and thus the element of willful flight constitutes “one or more

additional elements” which make an offense one of a more serious degree pursuant to

R.C. 2945.75. Id. The court found the verdict form insufficient to convict McDonald of a

felony:




                 The verdict form in this case does not indicate that the elements of

          R.C. 2921.331(B) are implicated. Therefore, the verdict form the jury signed

          does not set forth the additional elements that enhance the crime of failure

          to comply from a misdemeanor to a felony; it therefore supports only a

          misdemeanor conviction.

                 If the jury had believed that McDonald had simply failed to comply

          with the order of Officer Runyon but did not see or hear the signal or

          intentionally flee him, but in failing to comply managed to create a

          substantial risk to injury to persons or property, the very verdict form used

          in this case would have fit that conclusion. And that conclusion would have

          yielded a misdemeanor, because it would have reflected only a violation of

          R.C. 2921.331(A). That verdict form and a verdict form supporting a felony

          cannot be identical; a felony verdict form—if it does not state the degree of
Licking County, Case No. 17-CA-61                                                       9


       the offense—must state the elements that distinguish it from a

       misdemeanor offense.

              The jury found that McDonald was guilty of failure to comply with the

       order or signal of a police officer. Its further finding that McDonald had

       caused a substantial risk of serious physical harm to persons or property

       was superfluous without a finding that the risk occurred when McDonald

       was in willful flight from a police officer. Thus, pursuant to R.C.

       2945.75(A)(2), the verdict form in this case yields a guilty verdict that

       “constitutes a finding of guilty of the least degree of the offense charged,”

       that is, a first-degree misdemeanor pursuant to R.C. 2921.331(C)(3).

       Id. at ¶¶ 23-25.




       {¶14} We find the instant case distinguishable from McDonald. The verdict form

in Appellant’s case states:




              We, the Jury, do find beyond a reasonable doubt the Defendant,

       Jeffrey W. Craig, GUILTY of failure to comply with the order or signal of a

       police officer in violation of Section 2921.331(B)(C)(5)(a)(ii) of the Ohio

       Revised Code (emphasis added).1




1 The jury further completed a second verdict form concerning the special finding pursuant
to R.C. 2921.331(C)(5)(a)(ii), which Appellant does not challenge.
Licking County, Case No. 17-CA-61                                                          10

       {¶15} The defect in the verdict form in McDonald was the inability to determine

from the face of the verdict form whether the jury found him guilty of willful fleeing from

an officer pursuant to subsection (B), or a general failure to comply with the order of an

officer pursuant to subsection (A). Such defect is not present in the instant case, where

the verdict form specifically references only subsection (B).         A specific finding of

willfulness is not an additional element that must be found to elevate subsection (B) to a

felony; rather, it is an element of the offense itself. As such, the finding of a violation of

R.C. 2921.331(B) in the instant case does not implicate a deviation from the general rule

that a verdict form need not set forth the statutory definition of the offense. Martin, supra.

       {¶16} Appellant was indicted solely with a violation of subsection (B). The jury

was instructed solely as to the elements of subsection (B). Tr. 159. The jury was further

instructed as to the definition of “willful.” Tr. 160. The verdict form specifically referred

only to subsection (B), with no reference to subsection (A). We therefore find the verdict

form sufficient to convict Appellant of R.C. 2921.331(B), which then allowed the jury to

proceed to the special finding pursuant to (C)(5)(a)(ii) which elevated the offense to a

third degree felony.

       {¶17} The first assignment of error is overruled.



                                                 II.

       {¶18} In his second assignment of error, Appellant argues his conviction violates

double jeopardy because he was previously convicted of a misdemeanor offense of

failure to comply based on the same conduct.
Licking County, Case No. 17-CA-61                                                          11


       {¶19} The Double Jeopardy Clause of the Fifth Amendment of the United States

Constitution provides that, “[n]o person shall * * * be subject for the same offense to be

twice put in jeopardy of life or limb.” Similarly, Section 10, Article I, Ohio Constitution

provides, “No person shall be twice put in jeopardy for the same offense.” To determine

if a prior conviction is a bar to a subsequent prosecution, a court applies the test set forth

in Blockburger v. United States, 284 U.S. 299 (1932). “The applicable rule is that, where

the same act or transaction constitutes a violation of two distinct statutory provisions, the

test to be applied to determine whether there are two offenses or only one is whether

each provision requires proof of a fact which the other does not. * * * A single act may be

an offense against two statutes; and if each statute requires proof of an additional fact

which the other does not, an acquittal or conviction under either statute does not exempt

the defendant from prosecution and punishment under the other.” Id. at 304.

       {¶20} “Both R.C. 2941.25 and the Double Jeopardy Clause prohibit multiple

convictions for the same conduct.” State v. Sergent, 148 Ohio St.3d 94, 2016-Ohio-2696,

69 N.E.3d 627, ¶ 28, quoting State v. Underwood, 124 Ohio St.3d 365, 2010-Ohio-1, 922

N.E.2d 923, ¶ 27. R.C. 2941.25 reads:




              (A) Where the same conduct by defendant can be construed to

       constitute two or more allied offenses of similar import, the indictment or

       information may contain counts for all such offenses, but the defendant may

       be convicted of only one.

              (B) Where the defendant's conduct constitutes two or more offenses

       of dissimilar import, or where his conduct results in two or more offenses of
Licking County, Case No. 17-CA-61                                                          12


       the same or similar kind committed separately or with a separate animus as

       to each, the indictment or information may contain counts for all such

       offenses, and the defendant may be convicted of all of them.




       {¶21} Pursuant to R.C. 2941.25(B), a defendant whose conduct supports multiple

offenses may be convicted of all the offenses if: (1) the conduct constitutes offenses of

dissimilar import, (2) the conduct shows the offenses were committed separately, or (3)

the conduct shows the offenses were committed with separate animus. State v. Ruff, 143

Ohio St.3d 114, 2015-Ohio-995, 34 N.E.3d 892, paragraph 3 of the syllabus (2015).

       {¶22} Appellant relies on State v. Hornbuckle, 7th Dist. Mahoning No. 14 MA 105,

2015-Ohio-3962. In Hornbuckle, an officer from the Youngstown Police Department

attempted to stop a 1983 Oldsmobile Cutlass driven by the appellant in Mahoning County,

Ohio, because the windshield of the vehicle was shattered. Instead of stopping, the

appellant accelerated and a chase ensued. He eventually lost control of the vehicle and

hit a curb, immobilizing the vehicle. The occupants of the vehicle, including the appellant,

fled on foot. A foot chase followed and the appellant was apprehended and charged with

several crimes, including failing to comply with an order of signal of an officer. One count

of failure to comply, charged as a felony, was bound over to the Mahoning County

Common Pleas Grand Jury. The remaining charges, which included a misdemeanor

charge of failure to comply, remained in Municipal Court. The appellant was indicted by

the Mahoning County Grand Jury for failing to comply with an order or signal of a police

officer in violation of R.C. 2921.331(B)(C)(5)(a)(ii), a third-degree felony. While the felony
Licking County, Case No. 17-CA-61                                                          13


charge was pending, he entered a no contest plea in Youngstown Municipal Court to

misdemeanor failure to comply.

      {¶23} The Court of Appeals for the Seventh District found the felony conviction

violated Double Jeopardy because the charges arose from the same transaction or

occurrence:




              The state futilely argues there were not sufficient facts before the trial

      court for it to determine whether the misdemeanor and felony offenses were

      separate and distinct. The record in this case reveals that both charges

      arose from a high speed vehicle chase that occurred on October 17, 2012

      and lasted only a couple of minutes. 5/15/14 Plea Tr. 16. Everything in the

      record before this court supports the position that the charges arose from

      the same transaction or occurrence. Consequently, the Double Jeopardy

      Clause is applicable.

      Id. at ¶ 20.




      {¶24} In the case sub judice, the record does not support Appellant’s argument

the charges arose from the same transaction or occurrence. His misdemeanor conviction

arose from the chase conducted by Officer Lammert of the Westerville police department

at 1:38 a.m. on the date in question. Officer Lammert terminated his pursuit in Franklin

County when Appellant entered I-270.           Sgt. Joshua McGeorge of the Pataskala

department did not make contact with Appellant until 2:54 a.m. He was parked at the
Licking County, Case No. 17-CA-61                                                         14


time he observed Appellant run a red light, was not looking for Appellant’s vehicle, and

was not continuing a pursuit of Appellant which began in Franklin County. Rather, he

began a new pursuit of Appellant based on his observation of a separate traffic violation

from the offense for which Lammert pursued Appellant. Sgt. McGeorge testified he did

not make contact with Appellant’s vehicle at the request of the Westerville police

department. Tr. 74. He further testified prior to his pursuit of Appellant, he had no contact

with Officer Lammert and was not aware Appellant had been involved in a prior pursuit.

Tr. 102.

       {¶25} The misdemeanor conviction in Franklin County was based on Appellant’s

conduct in fleeing from Officer Lammert when the officer attempted to stop him for running

a red light. This chase terminated. Appellant’s felony conviction in Licking County was

based on Appellant’s conduct in fleeing from Sgt. McGeorge after he ran a red light

approximately an hour and a half later. The evidence clearly established two separate

acts by Appellant which led to the two separate charges of failure to comply with the order

or signal of a police officer. Appellant’s felony conviction therefore does not violate

Double Jeopardy.

       {¶26} The second assignment of error is overruled.




                                                III.

       {¶27} In his third assignment of error, Appellant argues the court erred in admitting

evidence of his misdemeanor conviction in Franklin County.

       {¶28} He first argues the State failed to show the conviction was specifically

permitted under statute or rule. However, Evid. R. 404(B) states:
Licking County, Case No. 17-CA-61                                                     15




             Other crimes, wrongs or acts. Evidence of other crimes, wrongs, or

      acts is not admissible to prove the character of a person in order to show

      action in conformity therewith. It may, however, be admissible for other

      purposes, such as proof of motive, opportunity, intent, preparation, plan,

      knowledge, identity, or absence of mistake or accident. In criminal cases,

      the proponent of evidence to be offered under this rule shall provide

      reasonable notice in advance of trial, or during trial if the court excuses

      pretrial notice on good cause shown, of the general nature of any such

      evidence it intends to introduce at trial.




      {¶29} R.C. 2945.59 similarly provides:




             In any criminal case in which the defendant's motive or intent, the

      absence of mistake or accident on his part, or the defendant's scheme, plan,

      or system in doing an act is material, any acts of the defendant which tend

      to show his motive or intent, the absence of mistake or accident on his part,

      or the defendant's scheme, plan, or system in doing the act in question may

      be proved, whether they are contemporaneous with or prior or subsequent

      thereto, notwithstanding that such proof may show or tend to show the

      commission of another crime by the defendant.
Licking County, Case No. 17-CA-61                                                        16


       {¶30} Therefore, contra to Appellant’s argument, if offered for one of the purposes

enumerated in Evid. R. 404(B) or R.C.2945.59, evidence of his misdemeanor conviction

is specifically permitted by both statute and rule.

       {¶31} Appellant argues the court erred in admitting the conviction as evidence of

identity because the State failed to demonstrate his conduct constituted a “unique

behavioral fingerprint.”

       {¶32} Other acts can be evidence of identity in two types of situations. First are

those situations where other acts “form part of the immediate background of the alleged

act which forms the foundation of the crime charged in the indictment,” and which are

“inextricably related to the alleged criminal act.” State v. Curry, 43 Ohio St.2d 66, 73, 72

O.O.2d 37, 41, 330 N.E.2d 720, 725 (1975). Other acts may also prove identity by

establishing a modus operandi applicable to the crime with which a defendant is charged.

State v. Lowe, 69 Ohio St.3d 527, 1994-Ohio-345, 634 N.E.2d 616 (1994).

       {¶33} In the instant case, evidence of Appellant’s guilty plea to the misdemeanor

charge in Franklin County was admissible as a part of the immediate background of the

alleged act forming the foundation of the crime charged in the indictment. Appellant

entered a guilty plea to the charge filed in Franklin County by Officer Lammert, thus

admitting he was driving the same car in question in the instant case approximately an

hour and a half prior to the incident giving rise to the charges in the Licking County

indictment.   Identity of the driver was at issue in the instant case, as he was not

apprehended at the scene. While Officer McClellan was able to identify Appellant as the

driver, Sgt. McGeorge did not have an opportunity to view the driver. Further, the car was

not registered to Appellant, but was registered to a female. Therefore, we find the court
Licking County, Case No. 17-CA-61                                                       17


properly admitted evidence of Appellant’s guilty plea and conviction in Franklin County to

establish identity.

       {¶34} Appellant next argues the state failed to provide notice of intention to use

his prior conviction as required by Evid. R. 404(B). Appellant did not object to admission

of his conviction on this basis. The State argues notice was provided to Appellant during

discovery. The entirety of discovery provided to Appellant was not filed in the instant

case. Rather, the State filed a notice stating it had provided “Discovery Record, Notice

of Intent and State’s Request for Discovery to counsel for the defendant consisting of 36

pages and 1 CD” on March 10, 2017. While the State’s notice does not affirmatively

demonstrate the evidence was provided in discovery, likewise the record does not

affirmatively demonstrate Appellant’s claim he was not provided notice of the State’s

intention to use his prior conviction at trial.

       {¶35} Appellant argues his prior conviction should have been excluded under

Evid. R. 403(A), as the prejudice resulting from its admission substantially outweighed its

probative value.

       {¶36} The admission or exclusion of relevant evidence rests within the sound

discretion of the trial court, and the trial court's ruling as to such matters will not be

reversed absent an abuse of discretion. State v. Sage, 31 Ohio St.3d 173, 510 N.E.2d

343 (1987). In order to find an abuse of discretion, we must determine the trial court's

decision was unreasonable, arbitrary or unconscionable and not merely an error of law or

judgment. Blakemore v. Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).
Licking County, Case No. 17-CA-61                                                          18


       {¶37} Evid. R. 403(A) states, “Although relevant, evidence is not admissible if its

probative value is substantially outweighed by the danger of unfair prejudice, of confusion

of the issues, or of misleading the jury.”

       {¶38} Appellant has not demonstrated the relevance of his guilty plea and

conviction was outweighed by the danger of unfair prejudice. The events giving rise to

the conviction occurred less than two hours prior to the incident giving rise to the instant

indictment, and Appellant’s admission he was driving the vehicle in question shortly

before the incident charged in the instant case was highly relevant to establish his identity

as the driver.   The trial court instructed the jury evidence of other acts could not be

considered to prove his character in order to show he acted in accordance with such

character, but only for the purpose of proving identity, motive, intent, or purpose to commit

the offense charged in this trial. Tr. 158.

       {¶39} Further, Appellant has not assigned error to the admission of the testimony

of Officer Lammert regarding this earlier incident, and his identification of Appellant as the

driver. To some extent, the evidence of the conviction is cumulative of the testimony of

Lammert, and Appellant has not demonstrated unfair prejudice from admission of the

guilty plea and conviction arising from Lammert’s pursuit.

       {¶40} Finally, Appellant argues the judgment of conviction is deficient because it

does not include the judge’s signature. Appellant argues the judgment does not meet the

admission requirements of R.C. 2945.75(B)(1), which provides:




              (B)(1) Whenever in any case it is necessary to prove a prior

       conviction, a certified copy of the entry of judgment in such prior conviction
Licking County, Case No. 17-CA-61                                                          19


       together with evidence sufficient to identify the defendant named in the entry

       as the offender in the case at bar, is sufficient to prove such prior conviction.




       {¶41} R.C. 2945.75(B)(1) has no application to the instant case, as by its language

it applies only when it is necessary to prove a prior conviction. In the instant case, the

State was not required to prove a prior conviction in order to satisfy the elements of the

crime charged. Rather, the guilty plea was admitted to demonstrate Appellant was driving

the vehicle in question earlier the same morning.

       {¶42} The third assignment of error is overruled.



                                                 IV.

       {¶43} Appellant argues the court erred in admitting evidence his license was

suspended and he had an outstanding warrant.

       {¶44} Appellant argues the evidence was inadmissible pursuant to Evid. R.

403(A), cited above, because its relevance was outweighed by its danger of unfair

prejudice.

       {¶45} In order to prove violation of R.C. 2921.331(B), the State had to prove

Appellant acted willfully in fleeing from the order of Sgt. McGeorge to stop his vehicle.

Evidence he was driving with a suspended license and was wanted on an outstanding

warrant was relevant to demonstrate his motive and intent in fleeing from Sgt. McGeorge

and later Officer McClellan, and therefore was relevant to establish he acted willfully. See

Evid. R. 404(B), supra. The trial court excluded evidence as to the type of warrant which

had been issued for Appellant. Tr. 91. Further, as noted above, the trial court instructed
Licking County, Case No. 17-CA-61                                                          20


the jury on the proper use of evidence of Appellant’s prior bad acts. Tr. 158. Appellant

has not demonstrated error in the admission of evidence his license was suspended and

he had an outstanding warrant for his arrest.

       {¶46} The fourth assignment of error is overruled.



                                                 V.

       {¶47} Appellant argues the cumulative effect of the evidentiary errors assigned in

his third and fourth assignments of error denied him a fair trial.

       {¶48} In State v. Brown, 100 Ohio St.3d 51, 2003–Ohio–5059, 796 N.E.2d 506,

the Ohio Supreme Court recognized the doctrine of cumulative error. However, where we

have found the trial court did not err, cumulative error is inapplicable. State v. Carter, 5th

Dist. Stark No. 2002CA00125, 2003–Ohio1313 at ¶ 37.

       {¶49} In the instant case, we have found no error in the admission of evidence of

Appellant’s misdemeanor conviction, his suspended license, and his outstanding warrant.

Therefore, the doctrine of cumulative error is inapplicable.

       {¶50} The fifth assignment of error is overruled.




                                                 VI.

       {¶51} Appellant argues the court erred in overruling his request for leave to file a

motion to suppress the out-of-court identification of Officer McClellan.

       {¶52} On March 10, 2017, the State filed notice it had provided discovery to

Appellant. The case proceeded to a first trial on April 19, 2017, which resulted in a hung

jury. On April 26, 2017, the court set a new trial date of May 17, 2017.
Licking County, Case No. 17-CA-61                                                           21


       {¶53} On May 12, 2017, new counsel for Appellant entered a notice of appearance

and substitution of counsel. New counsel filed a request for discovery on the same date.

Prior counsel for Appellant filed a motion to withdraw on May 16, 2017. On May 17, 2017,

new counsel filed a motion for leave to file a motion to suppress, arguing counsel received

the initial discovery from the prosecutor’s office one day before trial, and discovered there

was an out-of-court identification made by a witness which was suggestive and unreliable.

       {¶54} By judgment filed May 17, 2017, the court granted the motion of Appellant’s

prior attorney to withdraw. The same day, the court continued the May 17, 2017 trial on

its own motion. The court set a new trial date of July 11, 2017, by judgment filed May 18,

2017. The court overruled Appellant’s motion for leave to file a motion to suppress, finding

Appellant’s time for filing a motion to suppress was well past.

       {¶55} A failure to timely file a motion to suppress evidence amounts to a waiver

of any such issues for purposes of trial pursuant to Crim.R. 12(D) and (H). State v.

Montgomery, 5th Dist. Licking No. 2007 CA 95, 2008-Ohio-6077, 2008 WL 4965196, ¶

43, citing State v. Wade (1973), 53 Ohio St.2d 182, 373 N.E.2d 1244 (1978), vacated and

remanded on other grounds, 438 U.S. 911, 98 S.Ct. 3138, 57 L.Ed.2d 1157 (1978). The

decision as to whether to permit leave to file an untimely motion to suppress is within the

sound discretion of the trial court, and we will not reverse a trial court's decision regarding

an untimely filed motion absent an abuse of discretion. Id., citing State v. Rush, 5th Dist.

Delaware No. 03CAC01002, 2003 WL 21694004 (July 22, 2003), ¶ 7. In order to find an

abuse of discretion, we must determine the trial court's decision was unreasonable,

arbitrary or unconscionable and not merely an error of law or judgment. Blakemore v.

Blakemore, 5 Ohio St.3d 217, 450 N.E.2d 1140 (1983).
Licking County, Case No. 17-CA-61                                                       22

      {¶56} Appellant relies on this Court’s opinion in State v. Bryson, 5th Dist. No. 16-

CA-70, 2017-Ohio-830, 85 N.E.3d 1123. In Bryson, we held the trial court abused its

discretion in denying leave to file an untimely motion to suppress:




             In the case at bar, there was no compelling reason to proceed with

      haste as no trial date had been scheduled, the issue involved could be

      dispositive of the case and the state provided the discovery upon which the

      motion is based after the deadline. The state has not articulated any

      prejudice from the filing of the motion outside the thirty-five day time frame.

      Crim R. 12(D) permits a trial court “in the interest of justice” to extend the

      time for making pretrial motions. Discovery of the grounds for the

      suppression motion after the thirty-five day period would support the

      conclusion that extending time would be in the interest of justice.

      Id. at ¶16.



      {¶57} The instant case is distinguishable from Bryson. Unlike this case, Bryson

did not involve substitution of counsel and a second trial. Although Appellant’s new

counsel had just received discovery from the State before he filed the motion, discovery

had been provided to Appellant’s prior counsel two months earlier. Further, a trial date

had already been set in the instant case.

      {¶58} Appellant argues in his brief, “There is credible evidence in the discovery

(e.g. highly suggestive identification procedure, circumstances indicating identification

may be unreliable) to suggest McClellan’s out-of-court identification might not have met
Licking County, Case No. 17-CA-61                                                        23


constitutional muster to be admissible as evidence.”        Brief of Appellant, p. 18-19.

However, this information provided Appellant in discovery is not part of the record before

this Court on appeal. Further, although an identification procedure may have contained

flaws, this factor does not, per se, preclude the admissibility of the subsequent in-court

identification. State v. Moody, 55 Ohio St.2d 64, 67, 377 N.E.2d 1008, 1010 (1978).

Officer McClellan testified during his near-collision with Appellant, he was able to make

eye contact with the driver of the vehicle in question, and he identified Appellant in court

as the driver of the vehicle.    Tr. 112, 114.     The record before this court does not

demonstrate an out-of-court identification procedure which was so suggestive as to

require suppression of the in-court identification, and we find no abuse of discretion in

overruling the motion for leave to file a motion to suppress.

       {¶59} The sixth assignment of error is overruled.



                                                 VII.

       {¶60} The trial court imposed Appellant’s three-year sentence to run

consecutively to a one-year sentence he imposed for violation of Appellant’s post-release

control. Appellant argues the court erred in failing to make the requisite findings in

accordance with R.C. 2929.14.

       {¶61} Pursuant to R.C. 2929.141(B)(1), the court's sentence for the post-release

control violation must be served consecutively to the sentence imposed by the court for

this new felony offense. State v. Gregory, 5th Dist. Muskingum No. CT2014-0046, 2015-

Ohio-2642, ¶ 11.     R.C. 2929.14(C)(4) is not implicated, and statutory findings for

consecutive sentences are not required by the trial court. Id.
Licking County, Case No. 17-CA-61                                                24


      {¶62} The seventh assignment of error is overruled.

      {¶63} The judgment of the Licking County Common Pleas Court is affirmed.




By: Hoffman, P.J.

Delaney, J. and

Baldwin, J. concur